Citation Nr: 0900069	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-39 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, claimed as schizophrenia.

2.  Entitlement to service connection for degenerative disc 
disease of the spine.

3.  Entitlement to service connection for diabetes mellitus 
type 2, claimed as due to exposure to herbicide agents.

4.  Entitlement to service connection for hearing loss, to 
include as secondary to diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from November 1970 to March 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision in which 
the RO denied the veteran service connection for 
schizophrenia, hearing loss, degenerative disc disease of the 
spine, and diabetes mellitus secondary to exposure to 
herbicide agents.  The veteran filed a notice of disagreement 
(NOD) in August 2006, and the RO issued a statement of the 
case (SOC) in November 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in December 2006.

The Board's decision on the claims for service connection for 
psychiatric disability claimed as schizophrenia 
(recharacterized, for reasons later explained), and for 
diabetes mellitus is set forth below.  The claims for service 
connection for degenerative disc disease of the spine and for 
hearing loss are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each  claim herein decided has been accomplished.

2.  No psychiatric disability was shown in service, or for 
many years thereafter, and there is no medical evidence of a 
nexus between any current psychiatric disability and service.

3.  The competent, probative evidence shows that the veteran 
does not have diabetes mellitus type 2.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psychiatric 
disability, claimed as schizophrenia, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for service connection for diabetes mellitus 
type 2, claimed as due to exposure to herbicide agents, are 
not met.  38 C.F.R. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claims herein decided, an April 2006 pre-
rating letter provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for service connection as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by VA.  The letter 
also provided the veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  In the letter, the RO also 
specifically asked the veteran to submit any evidence in his 
possession pertinent to the claims, consistent with Pelegrini 
and the version of 38 C.F.R. § 3.159 then in effect.  The 
July 2006 rating decision reflects the initial adjudication 
of the claims after issuance of this letter.  Hence, the 
April 2006 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, as well as VA outpatient treatment records, 
and reports of VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006)  (rejecting the argument that the 
Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A.  Psychiatric Disability

In addition to the above-noted basic legal authority, the 
Board notes that, pertinent to this claim, here a veteran 
served 90 days or more during a period of war or after 
December 31, 1946, and schizophrenia becomes manifest to a 
degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service treatment records are negative for any 
complaints, treatment, or diagnosis of schizophrenia or any 
other psychiatric disability.  The May 1972 separation 
examination report reflects a normal clinical psychiatric 
evaluation.  

While the veteran has claimed that he has schizophrenia, the 
post-service medical evidence, to include a December 2006 VA 
examination report for mental disorders, reflects a current 
diagnosis of depressive disorder.  In addition, a March 2006 
statement from a private physician reflects that the veteran 
has a history of schizophrenia and anxiety.  That evidence 
notwithstanding, in this case, the claim must be denied on 
the basis of medical nexus, or relationship, between a 
diagnosed psychiatric disability and service.

The first medical evidence of disability is reflected in an 
undated certificate from a private mental health center 
showing that the veteran was treated for dysthymic disorder 
from September 1983 to October 1993.  The Board observes that 
this dates the onset of the veteran's psychiatric disability 
to over 10 years after discharge from service.  The passage 
of so many years between discharge from active service and 
the objective documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even 
suggesting that there exists a medical nexus between the 
current disability and the veteran's service, and neither the 
veteran nor his representative has presented or identified 
any such existing evidence.

In short, there is no competent and probative evidence to 
support the claim.  

B.	Diabetes Mellitus Type 2
 
In addition to the above-noted basic legal authority, the 
Board points out that, absent affirmative evidence to the 
contrary, there is a presumption of exposure to herbicides 
(to include Agent Orange) for all veterans who served in 
Vietnam during the Vietnam Era (the period beginning on 
January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 
1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Considering the pertinent evidence in light of the above, the 
Board finds that here, the claimed must be denied because, 
fundamentally, persuasive evidence shows that he does not 
have the disability for which service connection is sought.

The service treatment records are negative for any 
complaints, treatment, or diagnosis of diabetes mellitus type 
2.  The May 1972 separation examination report reflects that 
urinalysis, to include a test for sugar, was negative.

Post-service VA and private medical records do not show a 
diagnosis of diabetes mellitus type 2.

A January 1998 VA laboratory report reflects that the 
veteran's glucose level was within normal limits.

A June 2006 VA examination report for diabetes mellitus 
reflects that the veteran's fasting blood sugar level was 
less than 126 mg/dl in 1998 as well as on the test requested 
in conjunction with the examination.  The report also 
reflects that the two-hour postprandial level was less than 
200 mg/dl.  The report concludes with the examiner's opinion 
that there is no evidence of diabetes mellitus in the claims 
file or on examination.

The Board finds that the above-cited June 2006 VA examiner's 
opinion constitutes competent, persuasive medical evidence on 
the question of whether the veteran, in fact, currently 
suffers from diabetes mellitus, based as it was on both 
examination of the veteran and consideration of his 
documented medical history and assertions.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  As such, the Board finds 
that the competent, probative medical evidence to address the 
question of whether the veteran, in fact, currently has the 
disability for which service connection is sought, weighs 
against the claim.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent, 
probative evidence establishes that the veteran does not have 
the disability for which service connection is sought, there 
can be no valid claim for service connection-on any basis.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998)); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

C.  Both Claims

In addition to the medical evidence, in evaluating each 
claim, the Board has also considered the assertions advanced 
by the veteran and by his representative, on his behalf.  
However, these assertions, alone, provide no basis for 
allowance of the claims.  As indicated above, these claims 
turn on the medical matters of diagnosed disability or 
medical nexus-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons not shown to possess the appropriate 
medical training and expertise, neither the veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as  competent, probative 
evidence does not support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for schizophrenia is denied.

Service connection for diabetes mellitus type 2, claimed as 
due to exposure to herbicide agent is denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claims on appeal is warranted.

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

As for the back claim, a July 1998 VA examination report 
reflects a diagnosis of degenerative disc disease and a 
December 2006 VA examination report reflects a diagnosis of 
lumbar muscle spasm, both indicating current disability.  In 
addition, the veteran's service treatment records contain 
several references to back pain.  A March 1971 record 
reflects complaints of a back strain while lifting and a 
finding of a minor muscle spasm.  A disposition form dated 
later that month reflects that a lumbar puncture was 
performed.  A final March 1971 record reflects complaints of 
back pain and a headache, a history of lumbar puncture, and 
an impression of post spinal tap headaches.  Then, a July 
1971 record reflects complaints of back pain related to 
striking a conveyor belt, findings of pain in the thoracic 
spine, a plan to rest the back bruise, and that the veteran 
refused x-rays.  A statement of medical examination and duty 
status completed on the same day reflects that the veteran 
has a bruise on the back in the thoracic area.  The May 1972 
separation examination reflects a normal clinical evaluation 
of the spine.  On his August 2006 NOD, the veteran indicated 
that he has had a back disability since serving in the 
military.  Although the separation examination was normal, as 
the aforementioned "indicates" that there "may" be a nexus 
between current disability and in-service injury, a VA 
examination to obtain a medical opinion addressing these 
points is warranted.  See McLendon, 20 Vet. App. at 83.  
Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at a VA medical 
facility.  

With respect to the hearing loss claim, a VA examination 
conducted in June 2006 shows that the veteran currently has a 
bilateral hearing loss disability as defined by § 3.385 
(2008).  In addition, the record indicates that the veteran 
was likely exposed to loud noises during service.  His DD 
Form 214 reflects that he was assigned to an infantry unit 
and his military occupational specialty was a quarryman.  
Further, on his NOD, the veteran indicated that he has had 
hearing loss since serving as an infantryman in service.  
Although his service treatment records do not indicate 
hearing loss disability, as the aforementioned "indicates" 
that there "may" be a nexus between current disability and 
in-service noise exposure, a VA examination to obtain a 
medical opinion addressing these points is warranted.  See 
McLendon, 20 Vet. App. at 83.  Hence, the RO should arrange 
for the veteran to undergo VA  examination, by an 
otolaryngologist, at a VA medical facility.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, may result 
in a denial of the claims for service connection (as an 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655(2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the date 
and time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information/evidence pertinent to the 
claims on appeal.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal.  The RO should  
explain the type of evidence that is his 
ultimate responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the veteran's response 
expires, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.  

The physician should list all current 
disabilities of the spine.  With respect 
to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
and based on consideration of the 
veteran's documented medical history and 
assertions, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include the in-service 
lumbar puncture, strain from lifting, 
and/or striking the back on a conveyor 
belt.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  After all records/responses received 
are associated with the claims file, or, 
the time period for the veteran's response 
expires, the RO should also arrange for 
the veteran to undergo VA examination, by 
an otolaryngologist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  
Audiometry and speech discrimination 
testing (with all results made available 
to the physician prior to the completion 
of his or her report) and all clinical 
findings should be reported in detail.  

The physician should specifically 
indicate, with respect to each ear, 
whether the veteran currently has hearing  
to an extent recognized as a disability 
for VA purposes (i.e., an auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz of 40 
decibels or greater; or an auditory 
threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).

With respect to each diagnosed hearing 
loss disability, the physician should 
offer an opinion, consistent with sound 
medical principles, and based on 
consideration of the veteran's in- and 
post-service history and assertions, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include likely noise exposure associated 
with the veteran's service in an infantry 
unit as a quarryman.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to a 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC  that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


